Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Giliam on 06/08/2022.

The application has been amended as follows: 

– 9. (Cancelled)
(Currently Amended) A non-transitory, machine-readable medium having program code stored thereon that is executable by a machine, the program code comprising instructions to:
based on a first set of values for a first set of opportunity characteristics, retrieve a first trained artificial recurrent neural network from a plurality of trained artificial recurrent neural networks and a first trained statistical  statistical  statistical were trained with historical time series data that included the first set of values for the first set of opportunity characteristics and wherein the plurality of trained statistical models comprises a plurality of trained hidden Markov models or a plurality of trained regression models; 
invoke the first trained artificial recurrent neural network to obtain a first sequence of organizational classifications corresponding to a highest likelihood of realizing an opportunity described by the first set of values;
invoke the first trainedstatistical model with the first sequence of organizational classifications as input to obtain importance values for the first sequence of organizational classifications;
for each organizational classification in the first sequence of organizational classifications, access a database of individuals with an indication of the organizational classification and at least one of the first set of values to obtain an identifier of an individual indicated as significant within the organizational classification, 
wherein the database is populated with data indicating a set of one or more individuals determined to be significant for realizing various opportunities with respect to each of a plurality of organizational classifications based on regression analysis of the historical time series data,
wherein the first set of values describe a first opportunity; 
associate the significant individual identifiers with the importance values based, at least in part, on correspondence between the sequence of organizational classifications and the significant individual identifiers; and
indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values.
(Currently Amended) The machine-readable media of claim 10, wherein the program code further comprises instructions to:
train a statistical model on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained statistical models, wherein each of the plurality of trained statistical
train an artificial recurrent neural network on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained artificial recurrent neural networks, wherein each of the plurality of trained artificial recurrent neural networks is generated for each combination of values of the first set of opportunity characteristics.
(Currently Amended) The machine-readable media of claim 10, wherein the program code further comprises instructions to:
input the historical time series data into a first regression model to generate weighted datums of the historical time series data based on outcomes of opportunities represented in the historical time series data, wherein the weighted datums at least comprise weighted interaction channel values[[,]] and weighted values of the first set of opportunity characteristics;
input the weighted datums into a second regression model to identify individuals as significant for realizing an opportunity within each of the plurality of organizational classifications; and
populate the database with identifiers of the individuals identified as significant within each of the plurality of organizational classifications.
(Original) The machine-readable media of claim 10, wherein the instructions to indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise instructions to display with a graphical user interface the sequence of significant individual identifiers with the associated importance values.
(Original) The machine-readable media of claim 13, wherein the instructions to indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise the instructions to also display via the graphical user interface the sequence of organizational classifications.
– 20. (Cancelled) 
(New) A method comprising:
based on a first set of values for a first set of opportunity characteristics, retrieving a first trained artificial recurrent neural network from a plurality of trained artificial recurrent neural networks and a first trained statistical model from a plurality of trained statistical models, wherein the first trained artificial recurrent neural network and the first trained statistical model were trained with historical time series data that included the first set of values for the first set of opportunity characteristics and wherein the plurality of trained statistical models comprises a plurality of trained hidden Markov models or a plurality of trained regression models; 
invoking the first trained artificial recurrent neural network to obtain a first sequence of organizational classifications corresponding to a highest likelihood of realizing an opportunity described by the first set of values;
invoking the first trained statical model with the first sequence of organizational classifications as input to obtain importance values for the first sequence of organizational classifications;
for each organizational classification in the first sequence of organizational classifications, accessing a database of individuals with an indication of the organizational classification and at least one of the first set of values to obtain an identifier of an individual indicated as significant within the organizational classification, 
wherein the database is populated with data indicating a set of one or more individuals determined to be significant for realizing various opportunities with respect to each of a plurality of organizational classifications based on regression analysis of the historical time series data,
wherein the first set of values describe a first opportunity; 
associating the significant individual identifiers with the importance values based, at least in part, on correspondence between the sequence of organizational classifications and the significant individual identifiers; and
indicating the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values.
(New) The method of claim 21, further comprising:
training a statistical model on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained statistical models, wherein each of the plurality of trained statistical models is generated for each combination of values of the first set of opportunity characteristics
training an artificial recurrent neural network on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained artificial recurrent neural networks, wherein each of the plurality of trained artificial recurrent neural networks is generated for each combination of values of the first set of opportunity characteristics.
(New) The method of claim 21 further comprising:
inputting the historical time series data into a first regression model to generate weighted datums of the historical time series data based on outcomes of opportunities represented in the historical time series data, wherein the weighted datums at least comprise weighted interaction channel values and weighted values of the first set of opportunity characteristics;
inputting the weighted datums into a second regression model to identify individuals as significant for realizing an opportunity within each of the plurality of organizational classifications; and
populating the database with identifiers of the individuals identified as significant within each of the plurality of organizational classifications.
(New) The method of claim 21, wherein indicating the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise displaying with a graphical user interface the sequence of significant individual identifiers with the associated importance values.
(New) The method of claim 24, wherein indicating the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise also displaying via the graphical user interface the sequence of organizational classifications.
(New) An apparatus comprising:
a processor; and
a non-transitory, machine-readable medium having instructions stored thereon that is executable by the processor to cause the apparatus to,
based on a first set of values for a first set of opportunity characteristics, retrieve a first trained artificial recurrent neural network from a plurality of trained artificial recurrent neural networks and a first trained statistical model from a plurality of trained statistical models, wherein the first trained artificial recurrent neural network and the first trained statistical model were trained with historical time series data that included the first set of values for the first set of opportunity characteristics and wherein the plurality of trained statistical models comprises a plurality of trained hidden Markov models or a plurality of trained regression models; 
invoke the first trained artificial recurrent neural network to obtain a first sequence of organizational classifications corresponding to a highest likelihood of realizing an opportunity described by the first set of values;
invoke the first trained statistical model with the first sequence of organizational classifications as input to obtain importance values for the first sequence of organizational classifications;
for each organizational classification in the first sequence of organizational classifications, access a database of individuals with an indication of the organizational classification and at least one of the first set of values to obtain an identifier of an individual indicated as significant within the organizational classification, 
wherein the database is populated with data indicating a set of one or more individuals determined to be significant for realizing various opportunities with respect to each of a plurality of organizational classifications based on regression analysis of the historical time series data,
wherein the first set of values describe a first opportunity; 
associate the significant individual identifiers with the importance values based, at least in part, on correspondence between the sequence of organizational classifications and the significant individual identifiers; and
indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values.
(New) The apparatus of claim 26, wherein the non-transitory, machine-readable medium  further has stored thereon instructions executable by the processor to cause the apparatus to:
train a statistical model on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained statistical models, wherein each of the plurality of trained statistical models is generated for each combination of values of the first set of opportunity characteristics
train an artificial recurrent neural network on each combination of values of the first set of opportunity characteristics that occur within the historical time series data to generate the plurality of trained artificial recurrent neural networks, wherein each of the plurality of trained artificial recurrent neural networks is generated for each combination of values of the first set of opportunity characteristics.
(New) The apparatus of claim 26, wherein the non-transitory, machine-readable medium  further has stored thereon instructions executable by the processor to cause the apparatus to:
input the historical time series data into a first regression model to generate weighted datums of the historical time series data based on outcomes of opportunities represented in the historical time series data, wherein the weighted datums at least comprise weighted interaction channel values and weighted values of the first set of opportunity characteristics;
input the weighted datums into a second regression model to identify individuals as significant for realizing an opportunity within each of the plurality of organizational classifications; and
populate the database with identifiers of the individuals identified as significant within each of the plurality of organizational classifications.
(New) The apparatus of claim 26, wherein the instructions to indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise instructions executable by the processor to cause the apparatus to display with a graphical user interface the sequence of significant individual identifiers with the associated importance values.
(New) The machine-readable media of claim 13, wherein the instructions to indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values comprise the instructions executable by the processor to cause the apparatus to also display via the graphical user interface the sequence of organizational classifications.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A.	Claims 10-14, and 21-30 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 10 is amended to recite features of “based on a first set of values for a first set of opportunity characteristics, retrieve a first trained artificial recurrent neural network from a plurality of trained artificial recurrent neural networks and a first trained statistical  statistical  statistical were trained with historical time series data that included the first set of values for the first set of opportunity characteristics and wherein the plurality of trained statistical models comprises a plurality of trained hidden Markov models or a plurality of trained regression models; 
invoke the first trained artificial recurrent neural network to obtain a first sequence of organizational classifications corresponding to a highest likelihood of realizing an opportunity described by the first set of values;
invoke the first trainedstatistical model with the first sequence of organizational classifications as input to obtain importance values for the first sequence of organizational classifications;
for each organizational classification in the first sequence of organizational classifications, access a database of individuals with an indication of the organizational classification and at least one of the first set of values to obtain an identifier of an individual indicated as significant within the organizational classification, 
wherein the database is populated with data indicating a set of one or more individuals determined to be significant for realizing various opportunities with respect to each of a plurality of organizational classifications based on regression analysis of the historical time series data,
wherein the first set of values describe a first opportunity; 
associate the significant individual identifiers with the importance values based, at least in part, on correspondence between the sequence of organizational classifications and the significant individual identifiers; and
indicate the significant individual identifiers in sequence according to the first sequence of organizational classifications and with the associated importance values” Claims 21, and 26 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 10, 21, and 26.
	Claims 10-14, and 21-30 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621